In a proceeding pursuant to section 330 of the Election Law, the appeal is from an order dismissing the petitions. Order, insofar as it dismisses the petitions with respect to the 30th, 33rd, 35th, 42d, 44th, 47th, 100th and 105th Election Districts, in the 5th Assembly District, affirmed, without costs. Order, insofar as it dismisses the petitions with respect to the 43d and 50th Elections Districts, in the 5th Assembly District, reversed and those petitions remitted to the Special Term for hearing and determination of the issues arising thereon and for such other proceedings as may be consistent herewith. On the argument of this appeal it was conceded that the latter petitioners are in fact enrolled voters in the Democratic Party and do actually reside in the 43d and 50th Election Districts. In the light of this concession it is our opinion that they are proper parties qualified to file objections to the designating petitions and to prosecute these proceedings pursuant to subdivision 1 of section 330 of the Election Law, whereas the petitioners with respect to the nominees in the other election districts are not proper parties (Matter of Mahoney V. Lawley, 301 N. Y. 425; Matter of Corn V. Cohen, 181 Mise. 832, affd. 267 App. Div. 891). Wenzel, Beldock, Ughetta and Hallinan, JJ., concur; Nolan, P. J., concurs in the reversal of the order with respect to the 43d and 50th Election Districts, but dissents from the affirmance of the order with respect to the other districts named and as to those districts votes to reverse the order and to remit the petitions to the Special Term for hearing and determination of the issues arising on those petitions, with the following memorandum: On the argument of this appeal it was conceded that all the petitioners are enrolled voters in the Democratic party and reside within the 5th Assembly District which embraces all the election districts involved in these proceedings. Under the circumstances it is my opinion that all the petitioners are qualified to prosecute these proceedings pursuant to section 330 of the Election Law (Matter of Mahoney v. Lawley, 301 N. Y. 425).